DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display unit” in claims 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Para 0054 teaches that that display unit is a display.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2014/0179997 to Von Grunberg et al. in view of U. S. Publication No. 2016/0086380 to Vayser et al.
Regarding Claim 1, Von Grunberg teaches a surgical system comprising: an illuminator comprising a white light illumination source and; a camera having a sensor assembly, the sensor assembly comprising a first image capture sensor and a second image capture sensor, the first image capture sensor configured to capture a sequence of visible color frames (fig. 2 element 41 is a robotic arm, with cameras elements 44, 46, 48, and 50 para 050, 052, and 055 teaches a camera on the robotic arm for taking series/sequence of images of the surgical area, with multiple cameras and combining them). 
Von Grunberg does not expressly teach a hyperspectral illumination source and the second image capture sensor configured to capture a sequence of 
Vayser teaches a hyperspectral illumination source and the second image capture sensor configured to capture a sequence of hyperspectral frames (para 0038 teaches a hyperspectral imager, which consists of an hyperspectral illumination source and a hyperspectral camera); and a controller configured to create a composite hyperspectral frame from a plurality of hyperspectral frames in the sequence of hyperspectral frames and associate the composite hyperspectral frame with a visible color frame in the sequence of visible color frames (para 0042 teaches a processing unit 31para 0044 teaches a plurality of hyperspectral images taken in real time; para 0054-057 and 0060 teaches hyperspectral camera captures anatomical structures not visible in the visible camera and generating a superimposed image [composite image] with hyperspectral image on top of the visible image).  
It would be obvious to one of ordinary skill in the art at the time of filing to modify Von Grunberg with a setup for a hyperspectral illumination source for hyperspectral imaging as taught by Vayser, since such a setup would result in augmenting the surgeons view of the surgical field (abstract).
Regarding Claim 2, Von Grunberg teaches a robotic arm, the camera mounted on the robotic arm; wherein the controller is configured to command the robotic arm to move the camera to each of a plurality of locations and to command the camera to capture a hyperspectral frame at each of the 2Application No.: 16/326,804Docket No.: P05577-WO-US plurality of locations to form the plurality of 
Regarding Claim 3, Vayser teaches a robotic arm, the camera mounted on the robotic arm; wherein the controller is configured to command the illuminator to output time sequential hyperspectral wavebands, the controller configured to command the camera to simultaneously capture, for each of the hyperspectral wavebands, a visible color frame and a hyperspectral frame to form a plurality of visible color frames and the plurality of hyperspectral frames (para 0044 teaches a plurality of hyperspectral images taken in real time; para 0054-057 and 0060 teaches hyperspectral camera captures anatomical structures not visible in the visible camera and generating a superimposed image [composite image] with hyperspectral image on top of the visible image).  
Regarding Claim 4, Vayser teaches that the visible color frame includes a visible scene of a surgical site, and the composite frame includes a feature of the surgical site that is not visible in the visible scene (para 0054-057 teaches hyperspectral camera captures anatomical structures not visible in the visible camera and generating a superimposed image [composite frame] with hyperspectral image on top of the visible image).  
Regarding Claim 5, Vayser teaches a display unit coupled to the controller to receive the composite frame and the visible color frame, the display unit displaying the feature superimposed with the visible scene (para 0054-057 and 0060 teaches hyperspectral camera captures anatomical structures not visible in the visible camera 
Regarding Claim 6, Vayser teaches a display unit coupled to the controller and configured to receive the composite frame and the visible color frame, the display unit configured to display the feature superimposed with the visible scene in a picture within a picture (para 0054-057 and 0060 teaches hyperspectral camera captures anatomical structures not visible in the visible camera and generating a superimposed image with hyperspectral image on top of the visible image).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793